Case 2:20-cv-00204-AWA-RJK Document 20 Filed 05/03/20 Page 1 of 6 PageID# 235



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Norfolk Division

LIGHTHOUSE FELLOWSHIP CHURCH,                     )
                                                  )
               Plaintiff,                         )    Civil Action No. 2:20-cv-00204-AWA-RJK
                                                  )
       v.                                         )
                                                  )
RALPH NORTHAM,                                    )
                                                  )
               Defendant.                         )



              DEFENDANT’S NOTICE OF INTENT TO FILE RESPONSE TO
            PLAINTIFF’S MOTION FOR INJUNCTION PENDING APPEAL AND
                    UNITED STATES’ STATEMENT OF INTEREST

       Governor Ralph Northam submits this notice to inform the Court of his intent to file a

combined response to: (1) the motion for injunction pending appeal filed by Plaintiff yesterday,

Saturday, May 2, 2020 (Dkt. 18); and (2) the statement of interest filed by the United States

today, Sunday, May 3, 2020 (Dkt. 19).

                                         BACKGROUND

       As this Court is aware, on March 23, 2020, Governor Northam issued Executive Order

53, which, among other measures, temporarily prohibited gatherings of more than ten people.

See Dkt. 1-3. More than a month later, Plaintiff sought to enjoin the Governor’s order on the

ground that it violates the First Amendment to the United States Constitution and the Virginia

Act for Religious Freedom. Dkt. 3. Plaintiff sought an ex parte temporary restraining order,

asking this Court to bar enforcement of the gathering restriction before the Complaint had been

served and without affording the Governor an opportunity to respond. See Dkt. 1 at 22. This

Court denied Plaintiff’s request for ex parte relief and set the matter for full briefing, directing




                                                   1
Case 2:20-cv-00204-AWA-RJK Document 20 Filed 05/03/20 Page 2 of 6 PageID# 236



the Governor to respond to the Plaintiff’s motion for a preliminary injunction by Thursday, May,

7, 2020. See Dkt. 10.1

        On Friday, May 1, 2020, six days before the Governor had been directed to file his brief

and any supporting evidence, this Court denied Plaintiff’s motion. Dkt. 16. Plaintiff immediately

noticed an appeal, Dkt. 17, and the next day (Saturday), asked this Court to grant an injunction

pending appeal, raising the same arguments the Court had rejected less than 24 hours earlier.

Dkt. 18 at 5 (acknowledging that “this Court has already determined that Lighthouse’s motion

for preliminary injunction fails the relevant test”). And one day after that—today, Sunday, May

3, 2020—the Federal Government filed a Statement of Interest urging the Court to “grant the

Injunction Pending Appeal” because the Commonwealth “has not satisfied its burden” as to

Plaintiff’s constitutional claims. Dkt. 19 at 19–20.

                                          DISCUSSION

       The Governor has not yet been heard in this matter and respectfully requests that the

Court permit him to file a response before resolving—either way—Plaintiff’s pending motion for

injunction pending appeal (Dkt. 18). The Governor believes his response will aid this Court’s

(and any reviewing court’s) resolution of this important matter for three reasons.

       First, the Governor intends to present evidence in the form of declarations from public

health experts and others explaining why the gathering ban was and is essential to slowing the

spread of COVID-19. In its Statement of Interest, the Federal Government faults Governor

Northam for not providing evidence to justify the gathering restriction. See Dkt. 19 at 7–8

(noting lack of “proof” in this case “because the Commonwealth has not yet submitted any



       1
         The Court’s Order specifically directed the Governor to respond within ten days of
service of the Complaint. Dkt. 10. The Complaint was served on Monday, April 27, 2020, see
Dkt. 12, making the Governor’s response due Thursday, May 7, 2020.


                                                 2
Case 2:20-cv-00204-AWA-RJK Document 20 Filed 05/03/20 Page 3 of 6 PageID# 237



argument or evidence”). With respect, Governor Northam has not yet had the opportunity to

offer such evidence and he asks the Court grant him that opportunity, consistent with the way the

Office of the Attorney General has defended Governor Northam’s Executive Orders in related

litigation.2 Even if this Court is inclined to deny the current motion, Plaintiff has already noticed

an appeal of the Court’s Order denying a preliminary injunction, Dkt. 17, and has indicated its

intent to ask the Court of Appeals for an injunction pending appeal if this Court denies that relief.

See Dkt. 18 at 6 (asking this Court to “expeditiously issue its order . . . to permit Lighthouse to

pursue alternative relief from the United States Court of Appeals for the Fourth Circuit”).

Allowing the Governor to present evidence in this Court will obviate the need to supplement the

record on appeal, thereby easing the burden on both this Court and the Court of Appeals.

       Second, Plaintiff and the Federal Government misconstrue the nature of Virginia’s

gathering ban in ways that materially impact their arguments that it is neither “generally

applicable” nor “religion-neutral.” See Dkt. 1 at 9–10, 24; Dkt. 19 at 8, 15–16. Not all executive

orders issued to address the threat of COVID-19 are the same and those issued by Governor

Northam do not operate in the manner Plaintiff and the Federal Government describe. Contrary

to Plaintiff’s and the Federal Government’s contention, for example, the orders challenged in this

case do not “exempt[] all non-retail businesses, including professional services, from the mass-

gathering limit.” Dkt. 19 at 15. The Governor believes this Court and any other court to review

this matter would benefit from the explanation offered in the brief he intends to file in this Court.

       Third, in addition to the reasons the Court identified in its opinion denying Plaintiff’s

motion for a preliminary injunction (Dkt. 16), there are several significant jurisdictional

       2
         See, e.g., League of Women Voters of Virginia v. Virginia State Board of Elections, Dkt.
64, No. 6:20-cv-00024 (W.D. Va. May 1, 2020) (Commonwealth defendants’ submission
attaching declarations); Hall v. Northam, Order, No. CL 2000632-00 (Culpeper Cir. Ct. Apr. 30,
2020) (referring to “exhibits” and “evidence” submitted by Commonwealth defendants).


                                                  3
Case 2:20-cv-00204-AWA-RJK Document 20 Filed 05/03/20 Page 4 of 6 PageID# 238



deficiencies in this case that have not yet been addressed. Among other defects, the Eleventh

Amendment precludes any federal court from granting Plaintiff the relief it seeks. In Maryville

Baptist Church, Inc. v. Beshear, No. 20-5427, slip op. (6th Cir. May 2, 2020) (per curiam), on

which the Federal Government relies in its submission (see Dkt. 19 at 2, 15), the Sixth Circuit

observed that the Commonwealth of Kentucky had not raised sovereign immunity as a defense to

similar claims and indicated that it regarded omission of that defense as a waiver. See id. at 6.

Governor Northam intends to raise the defense of sovereign immunity, among other

jurisdictional defenses, and would be prejudiced if a reviewing court viewed those defenses as

waived when the Governor has not yet had an opportunity to present them. Just as “there is no

pandemic exception to the . . . Bill of Rights,” Dkt. 19 at 10, there are likewise no exceptions to

the Eleventh Amendment or the limitations of Article III. The Governor should be permitted to

raise those threshold defenses in this Court to ensure their preservation and provide a more

complete record on appeal.

                                         CONCLUSION

       Since being served with the Complaint in this case less than one week ago, counsel for

the Governor has worked diligently to prepare a response brief on the expedited schedule set by

the Court. Counsel intends to file a combined brief responding to the pending motion and the

United States’ Statement of Interest on the date previously set by this Court—Thursday, May 7,

2020—and respectfully asks that this Court defer ruling on Plaintiff’s pending motion until it

receives the Governor’s submission.




                                                 4
Case 2:20-cv-00204-AWA-RJK Document 20 Filed 05/03/20 Page 5 of 6 PageID# 239



                                  Respectfully submitted,


                                  RALPH NORTHAM

                                  By:     /s/ Toby J. Heytens
                                        Toby J. Heytens
                                        Counsel for Defendant


Mark R. Herring                                  Toby J. Heytens (VSB No. 90788)
  Attorney General                                 Solicitor General

Erin B. Ashwell (VSB No. 79538)                  Michelle S. Kallen (VSB No. 93286)
 Chief Deputy Attorney General                   Martine E. Cicconi (VSB No. 94542)
                                                   Deputy Solicitors General
Victoria N. Pearson (VSB No. 48648)
Samuel T. Towell (VSB No. 71512)                 Jessica Merry Samuels (VSB No. 89537)
  Deputy Attorneys General                          Assistant Solicitor General

Jacqueline C. Hedblom (VSB No. 68234)            Zachary R. Glubiak (VSB No. 93984)
  Assistant Attorney General                       John Marshall Fellow

                                                 Office of the Attorney General
                                                 202 North Ninth Street
                                                 Richmond, Virginia 23219
                                                 (804) 786-7240 – Telephone
                                                 (804) 371-0200 – Facsimile
                                                 solicitorgeneral@oag.state.va.us




                                             5
Case 2:20-cv-00204-AWA-RJK Document 20 Filed 05/03/20 Page 6 of 6 PageID# 240



                                  CERTIFICATE OF SERVICE

        I hereby certify that on May 3, 2020, a true and accurate copy of this paper was filed

electronically with the Court’s CM/ECF system, which will then send a notification of such

filing to the parties. I will also email a copy of this paper to the following:

        Jennifer E. Flurry
        Office of the United States Attorney
        101 West Main Street, Suite 8000
        Norfolk, Virginia 23510
        jennifer.flurry@usdoj.gov

        Counsel for the Federal Government




                                        By:    /s/ Toby J. Heytens
                                              Toby J. Heytens




                                                   6
